      Case 1:17-cv-07360-AJN-KNF Document 113 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      12/22/2020


 Roy Taylor,

                        Plaintiff,
                                                                               17-cv-7360 (AJN)
                –v–
                                                                                    ORDER
 OBCC C.O. Nieves, et al.,

                        Defendants.




ALISON J. NATHAN, District Judge:

       The Court received a motion entitled “Motion to Stay District Court’s Decision Pending

Appeal and En Banc Decision” filed by Mr. Taylor. Dkt. No. 112. The motion states that Mr.

Taylor did not receive a mailed copy of the Court’s November 30, 2020 Memorandum Opinion

and Order (Dkt. No. 105). It also requests a stay pending appeal. The docket reflects that the

Clerk of Court previously mailed a copy of the November 30 Order to Mr. Taylor.

       The Clerk of Court is respectfully directed to mail another copy of the Court’s November

30 Order (Dkt. No. 105) and a copy of this Order to Mr. Taylor at both the address listed on the

public docket and the address listed in his motion. The Clerk of Court is further respectfully

directed to note each mailing on the public docket.

       All other requests for relief in Mr. Taylor’s motion are DENIED. Nothing in this Order

modifies the deadlines or requirements for appeal as specified in the applicable rules.

       SO ORDERED.

Dated: December 22, 2020                           __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
